Citation Nr: 0503397
Decision Date: 02/09/05	Archive Date: 03/14/05

Citation Nr: 0503397	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-11 886A	)	DATE FEB 09 2005
	)
	SUPPLEMENTAL DECISION	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Basic eligibility to received educational assistance benefits 
under Chapter 34 or Chapter 30, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

Following graduation from a Reserve Officers' Training Corps 
(ROTC) program in December 1976, the appellant entered active 
duty in January 1977 and has remained on active duty.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Decatur, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case has been transferred to the RO in Cleveland, Ohio.  
In October 2003, the appellant testified before the 
undersigned at a hearing at the Cleveland, Ohio RO.  


FINDINGS OF FACT

1.  In 1974, the veteran contracted with the Armed Forces as 
a participant in the financial assistance program for 
specially selected members under a 2-year ROTC program at a 
civilian college and was assigned to a reserve component.

2.  On January 4, 1977, the appellant received a commission 
as an officer in the Armed Forces upon completion of a 
program of educational assistance under the ROTC program and 
initially entered on active duty in January 1977.

3.  The veteran participated in a ROTC Scholarship Program 
and was commissioned as an officer in the Armed Forces 
pursuant to Section 2107 of Title 10 of the United States 
Code (ROTC Scholarship Program).

4.  Section 2107a of Title 10 of the United States Code (ROTC 
Scholarship Program) was enacted September 24, 1980 and 
became effective October 1, 1980, which was more than 3 years 
after the veteran's commissioning on active duty and 6 years 
after he entered into the ROTC scholarship agreement.  

5.  The veteran, after December 31, 1976, received a 
commission as an officer in the Armed Forces in January 1977, 
upon completion of a program of educational assistance under 
Section 2107 of Title 10 of the United States Code (ROTC 
Scholarship Program) and entered active duty in January 1977, 
which was prior to October 1, 1996.  


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 34 or Chapter 30, Title 38, United States 
Code, is precluded by law.  38 U.S.C. §§ 3011(c)(3), 3462(e) 
(West 2002); Section 2107 of Title 10 of the United States 
Code (ROTC Scholarship Program); Public Law 96-357, 1980 HR 
5766; Public Law 96-357, September 24, 1980, 94 Stat 1178.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102, 5103.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  

Here, this case turns on statutory interpretation.  See 
Smith.  Thus, because the law as mandated by statute, and not 
the evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.




Background and Analysis

The veteran contends that he is eligible to receive 
educational benefits under the Chapter 34 program which 
should be converted under the Chapter 30 program.  In 
correspondence of record and during his personal hearing, he 
states that 38 U.S.C. § 3452 supports his entitlement in that 
it states that anyone coming on active duty who had 
contracted with the Armed Forces and was enlisted or assigned 
to a Reserve component prior to January 1, 1977, and as a 
result of such enlistment or assignment service on active 
duty for a period of more than 180 days and any part of which 
commenced within 12 months of January 1, 1977, and was 
discharged or released from active duty under conditions 
other than dishonorable.  He indicates that his commission 
date was January 4, 1977 which was before the 12 month period 
elapsed.  He argues that his eligibility stems from his ROTC 
contract which he signed in 1974.  He completed the 
requirements of that contract, graduated from the University 
of Alabama in December 1976, and waited four days for his 
commission to begin.  

A review of the record shows that the veteran entered into an 
ROTC program in 1974.  He attended the University of Alabama 
in a 2-year ROTC program.  The claims file contains letters 
to the veteran dated in 1976 offering him a commission as a 
Second Lieutenant in the U.S. Army and advising him that such 
appointment would become effective immediately upon the 
execution of the oath of office.  In a November 1976 
Department of the Army letter, it was noted that the veteran 
had been tendered an appointment in the Regular Army of the 
United States and was authorized to execute the oath of 
office pertaining to that appointment.  It was indicated that 
the veteran was ordered to active duty in the grade indicated 
on the date he executed the oath of office and was assigned 
to the basic branch specified.  No later that the day 
following the termination of leave, as authorized on a 
separate leave form, the veteran was to proceed on temporary 
duty to the school specified, reporting upon arrival to the 
commander for duty.  Upon instruction of the School 
Commandant, the veteran was to proceed to his assigned 
organization for duty.  

Additional evidence reveals that he graduated from college 
and was commissioned as an officer in the United States Army 
on January 4, 1977.  Thereafter, he continued to serve on 
active duty.  Thus, it appears that the veteran did meet the 
definition of eligible veteran under 38 U.S.C. § 3452.  
However, the entire Chapter 34 program expired on December 
31, 1989.  38 U.S.C. § 3462(e). 

In that regard, as of May 24, 1996, the federal regulations 
dealing with the administration of the Chapter 34 program (38 
C.F.R. §§ 21.1020-21.1025 and §§ 21.1040-21.1045) were 
rescinded, because they no longer had any legal effect as no 
Chapter 34 benefits could be authorized for training after 
December 31, 1989.  See 61 Fed. Reg. 26107-08 (May 24, 1996).  
Thus, there is no legal authority currently in existence to 
pay educational assistance benefits under the Chapter 34 
program for training pursued after December 31, 1989.  As 
such, VA cannot provide any educational assistance benefits 
under Chapter 34.  VA is precluded from doing so regardless 
of his contentions.  

In sum, there is no exception in this case to grant Chapter 
34 benefits to the veteran now that the Chapter 34 program 
has expired.  However, the regulations provide that Chapter 
34 benefits could be converted to Chapter 30 benefits if 
certain criteria are met.  Thus, consideration must be given 
as to whether educational assistance may be provided under 
Chapter 30.  

In a separate Board decision, the Board determined that the 
veteran was not eligible for educational assistance benefits 
under Chapter 30.  The Board will not reiterate that decision 
in its entirety herein.  However, for the sake of clarity, 
the Board will repeat the law governing Chapter 30 
eligibility.  

To convert Chapter 34 benefits to Chapter 30 benefits, a 
claimant must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  

The controlling law further provides that an individual who 
after December 31, 1976, receives a commission as an officer 
in the Armed Forces upon completion of a program of 
educational assistance under Section 2107 of Title 10 of the 
United States Code (ROTC Scholarship Program) is not eligible 
for educational assistance under the Chapter 30 program if he 
enters on active duty before October 1, 1996.  38 U.S.C. § 
3011(c)(3).  

Here, the veteran maintains that he was a participant in the 
financial assistance program for specially selected members 
under a 2-year ROTC program at a civilian college,  which is 
governed by Section 2107a of Title 10 of the United States 
Code (ROTC Scholarship Program) and not Section 2107 of Title 
10 of the United States Code (ROTC Scholarship Program).  As 
such, he contends that basic Chapter 30 eligibility is not 
precluded by 38 U.S.C. § 3011(c)(3) which does not include 
those who are commissioned as an officer through the ROTC 
program pursuant to under § 2107a of Title 10 of the United 
States Code (ROTC Scholarship Program).

Section 2107 of Title 10 of the United States Code (ROTC 
Scholarship Program) provides that the Secretary of the 
military department concerned may appoint as a cadet or 
midshipman, as appropriate, in the reserve of an armed force 
under his jurisdiction any eligible member of the program who 
will be under 27 years of age of June 30 of the calendar year 
in which he is eligible under this section for appointment as 
an ensign in the Navy or as a second lieutenant in the Army, 
Air Force, or Marine Corps, as the case may be, except that 
the age of any such member who has served on active duty in 
the armed forces may exceed such age limitation on such date 
by a period equal to the period such member served on active 
duty, but only is such member will be under 30 years of age 
of such date.  Further, upon satisfactorily completing the 
academic and military requirements of the four year program, 
a cadet or midshipman may be appointed as a regular or 
reserve officer in the appropriate armed force in the grade 
of second lieutenant or ensign, even though he is under 21 
years of age.  

Section 2107a of Title 10 of the United States Code (ROTC 
Scholarship Program) provides that the Secretary of the Army 
may appoint as a cadet in the Army Reserve or National Guard 
of the United States any eligible member of the program who 
is enrolled in the Advanced Course of the Army Reserve 
Officers' Training Corp at a military college, military 
junior college, or civilian institution, and who will be 
under 27 years of age of June 30 of the calendar year in 
which he is eligible under this section for appointment as a 
second lieutenant in the Army Reserve or Army National Guard, 
except that the age of any such member who has served on 
active duty in the armed forces may exceed such age 
limitation on such date by a period equal to the period such 
member served on active duty, but only is such member will be 
under 30 years of age of such date.  Section 2107a of Title 
10 of the United States Code (ROTC Scholarship Program) 
further provides that to be eligible for appointment as a 
cadet under this section, a member of the program must be a 
citizen of the United States; be specially selected for the 
financial assistance program under this section under 
procedures prescribed by the Secretary of the Army; enlist in 
the reserve component of the Army for a period prescribed by 
the Secretary of the Army; contract, with the consistent of a 
parent or guardian if a minor, with the Secretary of the 
Army, to serve for the period required by the program; agree 
in writing that he will accept an appointment, if offered, as 
a commissioned officer in the Army Reserve or the Army 
National Guard of the United States; and agree in writing 
that he will serve in a troop program unit of the Army 
Reserve or Army National Guard for not less than 8 years.  

The Board agrees with the veteran's point that Section 2107a 
of Title 10 of the United States Code (ROTC Scholarship 
Program) and Section 2107 of Title 10 of the United States 
Code (ROTC Scholarship Program) are separate provisions. 
However, Title 10, U.S.C. Section 2107a did not exist prior 
to 1980.  Title 10 U.S.C. Section 2107a was not enacted until 
September 24, 1980, and did not become effective until 
October 1, 1980.  See Public Law 96-357, 1980 HR 5766; Public 
Law 96-357, September 24, 1980, 94 Stat 1178.  This was more 
than 3 years after the veteran's commissioning on active duty 
and 6 years after he entered into the ROTC scholarship 
agreement.  Prior to that time, 2 year ROTC scholarships were 
governed by Section 2107 of Title 10 of the United States 
Code (ROTC Scholarship Program).  The evidence does show that 
the veteran was in a 2-year ROTC program.  However, when the 
veteran entered into his ROTC scholarship agreement in 1974 
and when he was commissioned as an officer in January 1977, 
he could not have been a participant under Title 10, Section 
2107a because it did not exist.  Rather, his participation 
was governed by Section 2107 of Title 10 of the United States 
Code (ROTC Scholarship Program).  As of January 4, 1977, the 
veteran received a commission as an officer in the Armed 
Forces upon completion of a program of educational assistance 
under § 2107 of Title 10 of the United States Code (ROTC 
Scholarship Program).  

As cited above, 38 U.S.C.A. § 3011(c)(3) acts as a specific 
bar to eligibility for Chapter 30 benefits to individuals 
who, after December 31, 1976, received a commission as an 
officer through the ROTC program and entered active duty 
before October 1, 1996.  The veteran received his commission 
through an ROTC program in January 1977 and entered into 
active duty at that time, prior to October 1, 1996.  Thus, in 
this case, the law precludes eligibility for educational 
assistance benefits under Chapter 30.  

In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility to received educational assistance benefits 
under Chapter 34 or Chapter 30, Title 38, United States Code, 
is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


